           Case 1:19-cr-00784-GHW Document 74 Filed 04/21/21 Page 1 of 3
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/21/2021
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                                                              :
                                                              :
                              -against-                       :      1:19-cr-784-GHW
                                                              :
 JORGE CASTILLO,                                              :          ORDER
                                                              :
                                           Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         It is hereby ORDERED that the proceeding scheduled to take place on April 22, 2021 at

3:00 p.m. will take place in-person in Courtroom 12C of the United States District Court for the

Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New

York, New York, 10007.

         The parties are reminded that due to the on-going novel coronavirus pandemic, the

Southern District of New York has enacted certain protocols designed to ensure the safety of

anyone appearing in any Southern District courthouse. This includes a requirement that every

person appearing in a Southern District of New York courthouse complete a questionnaire and have

their temperature taken. Instructions for completing this questionnaire are attached.
         Case 1:19-cr-00784-GHW Document 74 Filed 04/21/21 Page 2 of 3



       Counsel are directed to ensure their clients and other attendees are provided with a copy of

this order and its attachment. Completing the questionnaire ahead of time will save time and effort

upon entry. Only those individuals who meet the entry requirements established by the

questionnaire will be permitted entry. Please contact chambers if any member of your team does

not meet the requirements.

       SO ORDERED.

Dated: April 21, 2021
New York, New York
                                                       ____________________________
                                                              Gregory H. Woods
                                                          United States District Judge




                                                 2
         Case 1:19-cr-00784-GHW Document 74 Filed 04/21/21 Page 3 of 3

              ATTENTION:
     ALL ENTERING THE COURTHOUSE
            Instructions for Entering the Courthouse




                               https://app.certify.me/SDNYPublic

Step 1:
Scan this QR code on your phone or visit the website listed to begin the registration process.
**To scan, use your phone camera and click the subsequent link that appears.

Step 2:
Fill out the form that appears. Be sure to use a mobile phone number.

Step 3:
Complete the Questionnaire. If you answer “yes” to any of these questions, you are denied entry
into any SDNY courthouse at this time, per Standing Order 20 Misc. 138. If you have
accidentally answered “yes” to a question instead of “no,” please call (212) 805-0500 to receive
another questionnaire.

Step 4:
Use your QR code, sent via text message, to scan in and enter the Courthouse. Proceed to the
scanner, scan your QR code, and have your temperature taken via the thermal scanner. If the
temperature reading is within the normal range, you may proceed into the Courthouse. If your
temperature exceeds the normal range, you are denied entry into any SDNY courthouse at this
time, per Standing Order 20 Misc. 138. The QR code will be needed each time you enter the
Courthouse throughout the day. The code expires at the end of the day.

**If you have any questions, please call (212) 805-0500
